CHIEF JUSTICE RICE
delivered the Opinion of the Court.
{1 We granted certiorari to consider an issue of first impression: whether a party injured in a public golf course's parking lot can fulfill the requirements of the "recreation area waiver," section 24-10-106(1)(e), C.R.S. (2013), of the Colorado Governmental Immunity Act ("CGIA").1 To resolve this issue, we specifically analyze whether a parking lot serving a public golf course qualifies as a "public facility" and whether such a parking lot is "located in" a "recreation area."
T2 We hold that a parking lot that serves a public golf course is a "public facility" under the recreation area waiver. Such a parking lot is "public" if it is accessible to and operated for the benefit of the general public; it is also a "facility" in light of the CGIA's history and its purposes. According ly, we reverse the judgment of the court of appeals, as the court of appeals erred in categorically holding that the recreation area waiver did not apply to this type of public parking lot.
T3 Additionally, we hold that a three-step analysis should be employed to determine whether a public facility is "located in" a "recreation area." First, we look to the underlying piece of contiguous public property to determine which specific portions of that property should be considered a "putative recreation area." Second, we determine if the public entity's primary purpose in building or maintaining that recreation area was the promotion of recreation. Third, we determine if the public facility at issue was located within the boundaries of that recreation area. Applying that analysis here, we conclude that the golf course grounds-including the parking lot-is a "recreation area" and that the parking lot at issue was "located in" this area.
I 4 Because we lack sufficient facts, however, to determine if the other requirements of the recreation area waiver are met, we remand for further proceedings consistent with this opinion.
I. Facts and Procedural History
15 In August of 2009, Respondent, Marilyn Daniel, drove to the Valley Hi Golf Course ("Valley Hi"), a public golf course located in Colorado Springs, Colorado. She planned to see Congressional Representative Doug Lamborn speak at a community event that was scheduled to take place at Valley H's clubhouse. Instead of parking her vehicle in the parking lot that was located next to the clubhouse, Daniel parked on a street about a block away from the golf course. As Daniel crossed through the Valley Hi parking lot en route to the elubhouse, she stepped in a hole, fell, and fractured her hip. As a result of her injuries in the Valley Hi parking lot, Daniel sued Petitioner, the City of Colorado Springs ("City"), in a premises liability action.
T6 Thereafter, the City filed a Motion to Dismiss ("Motion") pursuant to C.R.C.P. 12(b)(1), arguing that the trial court lacked subject matter jurisdiction because Valley Hi was owned by the City, a public entity that is immune from liability under the CGIA. See § 24-10-102, C.R.S. (2013) (stating that public entities should be held liable "only to such an extent and subject to such conditions as are provided by this article"); § 24-10-108(5), C.R.S. (2018) (defining "public entity" in relevant part as "any ... city"). In response, Daniel argued that the City had waived its immunity under the CGIA's recreation area waiver, which subjects public enti*894ties to liability for injuries resulting from a "dangerous condition of any ... public facility located in any park or recreation area maintained by a public entity." § 24-10-106(1)(e). According to Daniel, the hole in the parking lot was a "dangerous condition" and the parking lot was a "public facility" "located in" the "recreation area" that was the golf course grounds.
17 In a July 18, 2011 Order Denying Defendant's Motion to Dismiss ("Order"), the trial court summarily denied the City's Motion "for the reasons and analysis (and the legal authorities) contained in [Daniel's] Response." Importantly, the trial court conducted no fact finding to guide its immunity determination.2
T8 The City subsequently brought an interlocutory appeal pursuant to section 24-10-108, C.R.S. (2018), arguing that the trial court erred in denying its Motion. A division of the court of appeals agreed with the City and unanimously reversed the trial court's Order. See Daniel v. City of Colo. Springs, 2012 COA 1772, ¶ 16, 328 P.3d 234. The court of appeals relied almost exclusively on Jones v. City & County of Denver, 833 P.2d 870 (Colo.App.1992), to determine that the City did not waive immunity. See id. at 1112-14. The court of appeals noted that Daniel's injury occurred in a parking lot and, per Jones, parking lots are not covered by the recreation area waiver. 1% 13-14.
- 19 We granted certiorari review and now reverse the judgment of the court of appeals.
II. Standard of Review
110 Governmental immunity implicates issues of subject matter jurisdiction, which are determined in accordance with C.R.C.P. 12(b)(1). Swieckowski v. City of Ft. Collins, 934 P.2d 1380, 1383-84 (Colo.1997). If the relevant facts underlying a trial court's Jurisdictional findings are undisputed and the issue presents a question of law, then appellate review is de novo. Medina v. State, 35 P.3d 443, 452 (Colo.2001). Here, our review is de novo because the court of appeals' holding turns on its interpretation of the CGIA's recreation area waiver, a question of law. See Fogg v. Macaluso, 892 P.2d 271, 273 (Colo.1995) (noting that the construction of a statute is a question of law subject to independent review by the appellate court).
III. Analysis
T11 This case requires us to construe the CGIA's recreation area waiver. In interpreting statutes, our primary task is to ascertain and give effect to the legislature's intent, the polestar of statutory construction. State v. Nieto, 993 P.2d 493, 506 (Colo.2000). We seek to effectuate legislative intent by construing the statute as a whole, giving consistent, harmonious, and sensible effect to all of the statute's parts. See Elgin v. Bartlett, 994 P.2d 411, 416 (Colo.1999).
112 If a statute is unambiguous, we give effect to the statute's plain and ordinary meaning and look no further. See Springer v. City & Cnty. of Denver, 13 P.3d 794, 799 (Colo.2000). In contrast, if the statutory language is ambiguous (i.e., if it lends itself to alternative constructions or if its intended seope is unclear), we may look beyond the statute's plain language and examine pertinent legislative history to discern legislative intent. See People v. Terry, 791 P.2d 374, 376 (Colo.1990); see also § 2-4-2083, C.R.S. (20183) (stating that the court may consider several things when a statute is ambiguous, including the legislative objective of a particular statute, former statutory provisions, and the consequences of a particular construction).
118 Before analyzing Daniel's claim, it is important to highlight the overarching *895purposes of the CGIA. The CGIA serves as a general shield from tort lability for public entities. See § 24-10-108 ("Except as provided in sections 24-10-104 to 24-10-106, sovereign immunity shall be a bar to any action against a public entity for injury which lies in tort or could lie in tort. ..."). Despite the CGIA's protective function, the legislature has carved out several waivers that, when applicable, automatically render public entities vulnerable to tort lability. See § 24-10-106(1)(a)-(h) (providing that public entities are immune in tort actions "except as provided otherwise in this section" and thereafter listing the immunity waivers); § 24-10-107, C.R.S. (2018) (noting that when an immunity waiver applies, "liability of the public entity shall be determined in the same manner as if the public entity were a private person"). Because governmental immunity under the CGIA is in derogation of Colorado's common law, we narrowly construe the CGIA's immunity provisions, and as a logical corollary, we broadly construe the CGIA's waiver provisions. Springer, 13 P.3d at 798 (discussing the history of this Court's abrogation of Colorado's common law of governmental immunity in 1971, the legislature's subsequent enactment of the CGIA in response to this abrogation, and the rule to broadly construe the CGIA's waiver provisions). Broadly construing the CGIA's waiver provisions permits parties to seek redress for injuries caused by a public entity, "one of the basic but often overlooked" purposes of the CGIA. State v. Moldovan, 842 P.2d 220, 222 (Colo.1992).
{ 14 With the principles of statutory construction and the purposes of the CGIA in mind, we now turn to the recreation area waiver outlined in section 24-10-106(1)(e), which subjects public entities to lability when an injury is the result of a "dangerous condition of any ... public facility located in any ... recreation area maintained by a public entity." § 24-10-106(1)(e). To sue-cessfully waive immunity under the recreation area waiver, a plaintiff must demonstrate: (1) that his or her injury occurred in or on a "public facility"; (2) that the public facility was "located in" a "recreation area"; (3) that the public facility was "maintained by" a public entity; and (4) that a "dangerous condition" existed and caused an injury in or on the public facility. Because the issue in this case implicates the first two requirements directly, we address both in turn. We lack an adequate factual record, however, regarding the third and fourth requirements, and thus remand for further factual findings regarding those requirements.
A. The Valley Hi Parking Lot Is a "Public Facility"
115 To determine whether a parking lot serving a public golf course qualifies as a "public facility," we first address whether such a parking lot is "public" under the recreation area waiver. We hold that the lot was "public" because it was accessible to and beneficial to the general public We next determine whether it was a "facility" under that waiver. We hold that a parking lot qualifies as a "facility" because the CGIA's history and its purposes indicate that public parking lots can fulfill the recreation area waiver's "facility" requirement.
1 16 We begin our analysis of the "public facility" requirement by determining whether the parking lot here was "public" for the purposes of the recreation area waiver.3 To decipher the meaning of "public," we look beyond the text of the CGIA, which does not define the term "public facility." Additionally, because there is no plain and ordinary meaning for the term "public facility" and because its meaning is ambiguous, St. Vrain Valley School District RE-1J v. A.R.L., 2014 CO 33, ¶ 16, 325 P.3d 1014, we turn to appellate precedent for guidance. Our previous interpretation of the term "public water facility" under another CGIA waiver, section 24-10-106(1)(f),4 C.R.S. (2013), in City & County of Denver v. Gallegos, provides helpful guidance for determining whether the "public" *896requirement was met here. 916 P.2d 509, 511 (Colo.1996), overruled in part for other reasons by Corsentino v. Cordova, 4 P.3d 1082, 1086 (Colo.2000). In Gallegos, we considered whether water meter pits installed by a public entity on private properties were (1) accessible to the public, and (2) operated for the benefit of the public, in ultimately holding that such pits were not "public" water facilities. Id. at 511-12.
T17 Applying our rationale in Gaille-gos here, we conclude that the parking lot at issue is "public." First, the parking lot was accessible to the general public. Valley Hi is not a "members-only" golf course, which presumably means that the general public can park vehicles in the parking lot before commencing a game of golf, visiting the professionals' shop, or attending community events in the clubhouse. Second, because the parking lot provides visitors to the clubhouse and golf course a convenient place to park their vehicles, the parking lot is operated for the benefit of the public. The parking lot therefore qualifies as "public" under the recreation area waiver.
118 Because the parking lot is "public," we now determine whether the parking lot is also a "facility." The term "facility" is ambiguous, St. Vrain, ¶ 16, thereby justifying our use of various tools of statutory interpretation to discern legislative intent. Relying on the history of the statute and the purposes of the CGIA, we conclude that the parking lot constituted a "facility" for the purposes of the recreation area waiver.
119 To guide our interpretation of the term "facility," we first look to the legislative history of the recreation area waiver. In 1986, the Colorado legislature amended seetion 24-10-106(1)(e). See Act of Apr. 29, 1986, ch. 166, see. 5, § 24-10-106(1)(e), 1986 Colo. Sess. Laws 878, 876. This amendment provides compelling evidence that the legislature intended that parking lots can qualify as public facilities under the recreation area waiver. Prior to 1986, section 24-10-106(1)(e) waived immunity for injuries resulting from a "dangerous condition of any public facility, except roads and highways located in parks and recreation areas, public parking facilities, and public transportation facilities maintained by a public entity." Colorado Governmental Immunity Act, ch. 328, see. 1, § 130-11-6(1)(£), 1971 Colo. Sess. Laws 1204, 1206 (later codified at § 24-10-106(1)(e)) (emphasis added). In other words, under the prior version of the recreation area waiver, public entities waived immunity for injuries resulting from a dangerous condition of "any" public facility (i.e., all public facilities), but retained their immunity under the exception if injuries occurred in a public parking facility. Then, in 1986, the legislature amended the recreation area waiver to its current form and removed this public parking facilities exception, thereby subjecting public entities to liability for injuries resulting from a dangerous condition of any public facility "located in any park or recreation area." Act of Apr. 29, 1986, ch. 166, see. 5, § 24-10-106(1)(e), 1986 Colo. Sess. Laws 873, 876.
120 We conclude that the legislature's removal of the public parking facilities exception from section 24-10-106(1)(e) signaled its intent that the term "public facility" include public parking lots. Our conclusion flows from the well-established presumption that when the legislature amends a law, it intends to change that law. See City of Colo. Springs v. Powell, 156 P.3d 461, 465 (Colo.2007). Thus, the legislature's removal of particular language serves as a statement of legislative intent that it did not wish to include such language. Specialty Rests. Corp. v. Nelson, 231 P.3d 393, 397, 402 (Colo.2010); see also Town of Telluride v. Lot Thirty-Four Venture, L.L.C., 3 P.3d 30, 35 (Colo.2000) (noting that we do not read statutes to create exceptions that the plain language of the statute does not suggest, warrant, or mandate). Accordingly, contrary to the court of appeals' holding, governmental immunity can be waived if an injury results from a dangerous condition of a public parking lot, so long as that parking lot is "located in" a "recreation area." Given our conclusion regarding the effect of the 1986 amendment, we overrule Jones, 833 P.2d at 872, to the extent that it misconstrued this amendment as evidence that the legislature intended to *897retain, rather than remove, the exception.5
{21 Our conclusion that the legislature intended "facility" to include parking lots is further bolstered by the CGIA's objectives and our command to broadly construe its waiver provisions. See Padilla v. Sch. Dist. No. 1, 25 P.3d 1176, 1181 (Colo.2001) (holding that the term "physical condition" in the CGIA should be construed to have a "broad scope" because we "afford deferential construction to immunity waivers in the CGIA"). Although the CGIA was designed to protect public entities from tort liability, the legislature also acknowledged that governmental immunity can be "inequitable" in some instances. See § 24-10-102. By providing the waivers (ie., permitting tort recovery in certain circumstances), the legislature sought to temper these possible inequities. See Moldovan, 842 P.2d at 222 (explaining that the purposes of the CGIA include not only immunizing public entities from liability but also permitting certain plaintiffs "to seek redress for personal injuries caused by a public entity"). We have consistently rejected strict constructions of CGIA waivers where such constructions would improperly vitiate the practical operation of those waivers. See, e.g., Springer, 13 P.3d at 801-02 (holding that a public entity is liable for the work of an independent contractor under the CGIA and explaining that a contrary conclusion would effectively nullify a CGIA waiver because a "public entity could simply hire an independent contractor ... and escape answering for injuries to citizens using its buildings"); Tidwell v. City & Cnty. of Denver, 83 P.3d 75, 86 (Colo.2003) (interpreting a CGIA waiver term broadly because "we cannot interpret a term to withhold a waiver without clear legislative intent"). Here, narrowly interpreting "facility" would undermine the practical ef-feet of the recreation area waiver for plaintiffs who are injured in parking lots, which are common features of modern life.
11 22 Because the parking lot serving Valley Hi's public golf course is both "public" and a "facility," we hold that the parking lot meets the "public facility" requirement under the recreation area waiver; accordingly, we next consider whether the parking lot was "located in" a "recreation area."
B. The Valley Hi Parking Lot Is "Located In" a "Recreation Area"
$23 Having held that the Valley Hi parking lot is a "public facility," we next determine whether the parking lot is "located in" a "recreation area." We hold that in determining whether a particular piece of property is "located in" a "recreation area," we employ a three-step analysis. First, we determine what property is relevant to our analysis (Le., what property constitutes the "putative recreation area"). To do this, we include any contiguous areas of public property that plausibly promote recreation and exclude any areas that clearly do not promote recreation. Second, if the recreation area is employed for mixed purposes (Le., both recreational and non-recreational purposes), we determine if the public entity's "primary purpose" in constructing or maintaining the area was the promotion of reere-ation. Third, if we conclude that the primary purpose was the promotion of recreation, we then determine whether the public facility at issue is "located in" the boundaries of the recreation area.
T 24 As a first step in determining whether a public facility is "located in" a "recreation area," we must decide which portions of a parce! of public property could plausibly be considered the "recreation area." This hypothetical determination is necessary to our analysis, because a cursory examination of the metes and bounds of public property ownership is not necessarily enough to determine if a given piece of property constitutes a "recreation area." The plain language of the recreation area waiver does not require that the boundaries of the recreation area perfectly overlap with the public entity's property lines. See § 24-10-106(1)(e). Rather, the waiver implies that the recreation area can be smaller than the bound*898aries of the public property, as long as the public facility is "located in" that "recreation area." Id. For example, if a public entity owned a large piece of property and located a public electrical facility immediately adjacent to a public golf course (such that both the golf course's grounds and the public electrical facility's grounds were located on a single, contiguous piece of public property), the existence and proximity of the electrical facility would not render the golf course's grounds any less of a "recreation area." Because the electrical facility itself was not designed with the purpose of "recreation" in mind (rather, it was designed for the purpose of producing electricity), we would exclude the electrical facility from the putative reere-ation area and consider only the other contiguous areas of the public property that plausibly promote recreation.
125 Applying this test here, the golf course itself obviously promotes recreation, i.e., golfing, so the boundaries of the golf course should be included in the putative recreation area. Additionally, the parking lot promotes recreation by allowing golfers a convenient place to park after transporting themselves and their golf clubs to the golf course. While a vehicle is not absolutely necessary to play golf, a parking lot next to a golf course clearly promotes golfing. The clubhouse also promotes recreation by allowing, for example, golfers to use convenient restrooms before or after play or to purchase golfing supplies (e.g., golf balls or golf clubs) in a convenient location. Thus, the putative recreation area here includes the boundaries of the golf course itself, the parking lot at issue, and the golf clubhouse, as all of these areas plausibly promote recreation.
126 After determining what is included in the putative recreation area, we determine whether the "primary purpose" of that area was the promotion of recreation. The word "area" is defined as "a definitely bounded pieqe of ground set aside for a specific use or purpose." Webster's Third New International Dictionary 115 (2002) [hereinafter Webster's] (emphasis added). As the definition of "area" suggests, to determine whether a given putative recreation area in fact qualifies as a "recreation area," we examine the "specific use or purpose" for which the property was "set aside" and whether that "specific use or purpose" was recreation. Where, as here, the property serves multiple purposes,6 our analysis focuses on the public entity's primary 7 purpose in constructing or maintaining the area in question and whether that primary purpose promoted recreation. Accordingly, a recreation area can have other, non-recreational purposes, but the principal-ie., primary-purpose must be reere-ational. See St. Vrain, ¶ 32 (explaining that although there are hypothetical non-recreational purposes for a playground, the primary purpose of a school in constructing or maintaining a playground is to allow children to play, i.e., engage in recreation).
T27 Importantly, in determining the primary purpose, we examine the public entity's objective primary purpose in constructing or maintaining the recreation area based on the totality of the circumstances. Thus, an injured individual's purpose in visiting the recreation area where he or she was injured is frrelevant. Our examination of the public entity's primary purpose-rather than the injured individual's purpose-reflects the thrust of the waivers, which focus exclusively on the public entity's duties to maintain its premises in a safe manner and to discover and correct dangerous conditions that could cause injuries See § 24-10-106(1)(a)-(h) {exclusively mentioning the duties of the public entity); § 24-10-108(1.8), C.R.S. (2013) (defining a "dangerous condition" in part as a condition "known to exist or which in the exercise of reasonable care should have been known to exist" by the public entity and which "condition is proximately caused by the negligent act or omission of the public entity"). The waivers do not focus on the *899injured individual's duties, or on the injured individual's right to compensation. Id. Thus, a public entity owes the same duty to an individual injured by a dangerous condition "located in" a "recreation area" regardless of the idiosyncratic reasons why that individual might have visited the recreation area.
128 Our foeus on the public entity's purpose is also supported by our mandate to construe the CIA's waiver provisions to compensate victims of government negligence, because examining the injured individual's intent could effectively eliminate the operation of the recreation area waiver for some injured parties. See Springer, 13 P.3d at 801-02 (rejecting a construction of a CGIA waiver that would effectively nullify the operation of that waiver). Our public-entity focus is also consistent with legislative intent, because this focus encourages public entities to safely maintain their premises for all visitors. See id. at 803 (explaining that the legislative intent in creating the public building waiver "was to protect members of the public from unreasonable health and safety risks by encouraging public entities to construct and maintain their buildings for safe use by the persons who use them").
29 Applying the primary purpose test to determine if the putative recreation area here, which includes the parking lot, qualifies as a "recreation area," we conclude that Daniel satisfies this requirement. As the name of the property suggests, the primary purpose of the Valley Hi Golf Course is the promotion of recreation-i.e., the promotion of golf. Beyond the name of the property, the zoning code that the City would have needed to follow in constructing Valley Hi's parking lot also suggests that the primary purpose of the putative recreation area was recreation. Specifically, the zoning code explicitly ties the required number of parking spaces to the number of holes on the golf course. See Colo. Springs, Colo., Code § 74.208(A) (2013) [hereinafter Zoning Code] (providing "minimum off street parking requirements for specific uses" and requiring that golf courses provide "4 [parking] spaces per hole").8
130 Because we have concluded that the City's primary purpose in building and maintaining the golf course property was to promote recreation, we next determine whether the parking lot (Le., the "public facility" at issue) was "located in" the recreation area at issue. In making this determination, we look to whether the public facility was located within the boundaries of the recreation area. Here, the parking lot was so located, because the parking lot was on the Valley Hi property and adjacent to the clubhouse. Accordingly, Daniel satisfies the "located in" requirement.
131 In sum, we hold that the parking lot at issue was "located in" a "recreation area."
IV. Conclusion
1 32 We hold that a parking lot that serves a public golf course is a "public facility" under the recreation area waiver. The parking lot is "public" because it is accessible to and operated for the benefit of the general public; it is also a "facility" in light of the CGIA's history and its purposes. According ly, we reverse the judgment of the court of appeals because it erroneously held that parking lots are categorically excluded from the recreation area waiver.
1 33 Additionally, we hold that a three-step analysis should be employed to determine whether a public facility is "located in" a "recreation area" under the recreation area waiver. First, a court should look to the underlying piece of contiguous public property to determine which specific portion of that property should be considered part of the putative recreation area, including any areas that plausibly promote recreation and exelud-ing any areas that clearly do not promote *900recreation. Second, a court should determine if the public entity's primary purpose in building or maintaining that recreation area was the promotion of recreation. Third, a court should determine if the public facility at issue was located within the boundaries of that area. Applying this analysis here, we determine that the public facility at issue, i.e., the parking lot, was "located in" the "recreation area" of the golf course's grounds.
4 34 Due to the very limited factual record before us, we remand for further proceedings consistent with this opinion.
JUSTICE COATS concurs in the judgment only, and JUSTICE EID joins in the concurrence.

. We granted certiorari to review the following issue:
Whether a public golf course parking lot is a public facility located in any park or recreation area under section 24-10-106(1)(e), C.R.S. (2013), of the Colorado Governmental Immunity Act.


. The record here was sparse not only by virtue of the trial court's single-sentence Order, but also because the trial court chose not to hold an optional evidentiary hearing pursuant to Trinity Broadcasting of Denver, Inc. v. City of Westminster, 848 P.2d 916, 924-25 (Colo.1993). For the purposes of our analysis, however, we assume that the facts alleged in Daniel's Complaint are true. See Springer v. City & Cnty. of Denver, 13 P.3d 794, 799 (Colo.2000) (taking the allegations in the complaint as true for the purposes of determining whether the injured party established that a public entity waived immunity under the CGIA). Importantly, this assumption reflects the City's concessions below, including its concession that the parking lot at issue served the golf course and was located on Valley Hi's property.


. The City does not seem to contest that Valley Hi and its parking lot were "public." We nonetheless address the "public requirement to clarify this aspect of the recreation area waiver.


. This provision waives immunity for the "operation and maintenance of any public water facility, gas facility, sanitation facility, electrical facility, power facility, or swimming facility by such public entity." §


. Jones' ultimate holding-that immunity was not waived by the City of Denver under section 24-10-106(1)(e)-was correct, because the plaintiffs were injured in an airport parking lot. 833 P.2d at 871-72. An airport parking lot is not "located in a park or recreation area," nor is it any of the other facilities listed in section 24-10-106(1)(e). Thus, the waiver was inapplicable.


. Valley Hi promoted multiple purposes, some of which were recreational (e.g., the recreational purpose of golfing was facilitated by the provision of golf carts and the sale of golf equipment in the professionals' shop), and some of which were non-recreational (e.g., the non-recreational purpose of providing space for community events was facilitated by making the clubhouse available for such events).


. "Primary" is defined as "first in rank or importance: CHIEF, PRINCIPAL." Webster's at 1800.


. The Zoning Code's use of the number of holes on the golf course as the metric for the mini-rum number of parking spaces-as opposed to, for example, the square footage of the golf clubhouse-suggests that although Valley Hi can be used for purposes other than golfing (e.g., community events in the clubhouse), its primary purpose is golf. In contrast, the Zoning Code dictates that public hospitals have a minimum number of parking spaces based on the provision of medical care. See Zoning Code § 7.4.203(A) (providing that hospitals must provide "2 [parking] spaces per [patient] bed"). These differences in approach are illuminating, because they track the different primary purposes for each respective entity.